WiNBORNE, C.J.
The single assignment of error in case on appeal is that the court below erred in entering the order finding that the Superior Court of Craven County did not have criminal jurisdiction over the offense in this case. In this connection G.S. 15-221 requires that “When the said hearing is completed, the court shall make appropriate findings of fact, conclusions of law thereon and enter judgment upon said hearing * * *.” See also Miller v. State, 237 N.C. 29, 74 S.E. 2d 513.
Upon a thorough reading of case on appeal it appears that Judge Morris failed to make certain “appropriate” findings of fact. There was no finding of fact as to where the alleged offense took place except “within an area over which the U. S. Government has taken, assumed and exercised exclusive custody and control for the purpose of housing project for military personnel and for civilian employees of the U. S. Government.” There is no finding of fact that the alleged offense occurred on and within the boundary of the 337.01 acres that were added to the Cherry Point Base by condemnation proceedings in the Federal Court. There was no finding of fact that the United States Government had exclusive criminal jurisdiction over the area. The judge’s order says “exclusive custody and control for the purpose of housing” military personnel and civilian employees of the Federal Government. In short there are not sufficient subsidiary findings of fact to support the ultimate conclusion reached by the court.
Therefore, in the absence of sufficient and definite findings of fact, the case should be remanded to the Superior Court to the end that the facts may be sufficiently and definitely found, that the court can more accurately and safely pass upon the conclusion of law.
Error and remanded.